Citation Nr: 0821249	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  03-31 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the distal third of the left tibia and fibula, 
postoperative compartment fasciotomy of the left leg with 1/2-
inch shortening, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbosacral spine 
(hereinafter, "low back disorder") prior to October 30, 
2007, and to a rating in excess of 20 percent therefrom.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which assigned an increased rating of 20 
percent for the service-connected left tibia and fibula, and 
established service connection for the low back disorder with 
an initial 10 percent evaluation.  A more recent November 
2007 rating decision assigned a 20 percent rating for the low 
back disorder, effective October 30, 2007 (the date of the 
most recent VA medical examination).

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in May 2005.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.

In October 2005, the Board remanded the case for additional 
development.  The case has now been returned to the Board for 
further appellate consideration.  As a preliminary matter, 
the Board finds that the remand directives have been 
completed, and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected left tibia and fibula 
fracture residuals, as well as his low back, are manifested 
by complaints of pain.  

3.  The veteran is in receipt of separate evaluations for 
limitation of motion of the left knee and ankle, as well as 
instability of the knee.

4.  The veteran's service-connected left tibia and fibula 
fracture residuals are not manifested by marked knee or ankle 
disability, nor nonunion of the joints.

5.  Prior to October 30, 2007, the veteran's service-
connected low back disorder was not manifested by moderate 
limitation of motion; or forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; or moderate symptoms 
of intervertebral disc syndrome with recurring attacks.

6.  For the period from October 30, 2007, the veteran's 
service-connected low back disorder has not been manifested 
by severe limitation of motion; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; or severe 
symptoms of intervertebral disc syndrome, with recurring 
attacks and intermittent relief.

7.  The veteran's service-connected low back disorder has not 
resulted in incapacitating episodes as defined by VA 
regulations.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected residuals of left tibia and 
fibula fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code  5262 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for the service-connected low back disorder prior to 
October 30, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2007); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292-5293 (2002).

3.  The criteria for an initial rating in excess of 20 
percent for the service-connected low back disorder as of and 
since October 30, 2007, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 
(2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5292-5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by a letter dated in 
March 2002, which is clearly prior to the July 2002 rating 
decision that is the subject of this appeal.  Although this 
letter only addressed the underlying service connection claim 
regarding the veteran's low back disorder, the Court held in 
Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied as to the low back disorder 
rating claim.  In addition, and as to the tibia and fibula 
fracture residuals rating claim, the veteran was sent further 
VCAA-compliant notification by letters dated in November 
2003, January 2006, June 2006, July 2006, September 2006, 
December 2006, and March 2007.  This notification was 
followed by readjudication of the claims by a December 2007 
Supplemental Statement of the Case.

Taken together, the aforementioned VCAA notification letters 
informed the veteran of what was necessary to substantiate 
his claims, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  
Moreover, both the June 2006 and July 2006 letters contained 
the specific information regarding disability rating(s) and 
effective date(s) mandated by the Court's holding in 
Dingess/Hartman, supra.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist has been satisfied in this 
case to the extent permitted by the cooperation of the 
veteran.  All relevant medical records pertinent to the 
appeal are in the claims folder.  Nothing indicates that the 
veteran has identified the existence of any relevant evidence 
that has not been obtained or requested.  He has had the 
opportunity to present evidence and argument in support of 
his claims, to include at the May 2005 Board hearing.  
Moreover, he underwent VA medical examinations in this case 
in July 2002, June 2006, and October 2007.  Consequently, the 
Board finds that the duty to assist has been satisfied in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  More 
recently, the Court held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board acknowledges that the veteran experiences pain of 
the tibia and fibula, and due to the low back disorder.  
However, as detailed below, the competent medical evidence 
does not indicate that the impairment of the service-
connected disabilities that are adjudicated by this decision 
are of such severity so as to warrant higher evaluations than 
those currently in effect.

I.  Left Tibia and Fibula

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula. With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned. Moderate knee or 
ankle disability warrants a 20 percent rating.  A 30 percent 
rating is assigned when there is marked knee or ankle 
disability.  When there is nonunion with loose motion, 
requiring brace, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a.

Initially, the Board observes that the veteran has limitation 
of the motion of the left knee and ankle, as well as left 
knee instability.  However, these impairments have been 
granted separate evaluations, and, thus, are not for 
consideration in the instant case.  To do otherwise would be 
a violation of the prohibition against pyramiding found at 38 
C.F.R. § 4.14.  

The Board acknowledges that the July 2002 VA medical 
examination reflects that the left leg was found to be 1/2-inch 
shorter on the left.   Further, there was some pain and 
muscle weakness noted in the anterior calf and anterior leg 
muscles.  However, this impairment, when viewed in context of 
the overall medical record, appears to result in only 
moderate impairment that is separate and distinct from the 
limitation of motion and instability that is separately 
evaluated.  In short, the impairment is consistent with the 
current 20 percent rating under Diagnostic Code 5262.  This 
finding is supported, in part, by the June 2006 VA 
examination which noted 5/5 upper and lower extremity 
strength, as well as normal upper and lower extremity 
sensation.  Similar findings were made on evaluation of the 
lower extremities at the October 2007 VA medical examination.

Moreover, the examiner noted that a series of X-rays 
conducted in 2001 showed that the fracture of the distal 
tibia and fibula above the ankle seemed to be healing.  This 
is consistent with previous X-rays conducted in December 
1984, which showed an old well-healed fracture of the distal 
aspect of the tibia and fibula, in good alignment.  In short, 
the service-connected disability has not resulted in nonunion 
of the tibia and/or fibula.

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 20 percent for his service-connected left tibia and 
fibula fracture residuals during any portion of the appeal 
period, even when taking into consideration his complaints of 
pain.

II.  Low Back

The Board observes that the criteria for evaluating 
disabilities of the back have been substantially revised.  
For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for evaluating intervertebral disc syndrome were 
amended, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  In addition, effective 
September 26, 2003, further changes have been made to the 
remaining criteria for evaluating spine disorders.  See 68 
Fed. Reg. 51,454-51,458 (August 27, 2003).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000.

With respect to the "old" criteria, former Diagnostic Code 
5292 provides for the evaluation of limitation of motion of 
the lumbar spine.  When the limitation of motion of the 
lumbar spine is slight, a 10 percent rating is provided.  
When the limitation of motion is moderate, a 20 percent 
rating is provided.  When the limitation of motion is severe, 
a rating of 40 percent is warranted.  38 C.F.R. § 4.71a.

Former Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it is postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a.

Former Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  As such, it does not pertain to the 
service-connected disability, which is degenerative disc 
disease of the lumbosacral spine.  Therefore, this Code is 
not for application in the instant case.

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Although the criteria under former Diagnostic Code 5292 were 
less defined than the current criteria and numerical ranges 
of motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations. In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even 
though pre-2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984, and the Board can 
consider the current ranges of motion when rating spine 
disabilities under the old criteria.

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

For the period prior to October 30, 2007, the veteran's 
service-connected low back disorder was not manifested by 
moderate limitation of motion; or forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; or moderate symptoms of 
intervertebral disc syndrome with recurring attacks.  In 
pertinent part, the July 2002 VA medical examination showed 
flexion to 90 degrees, extension to 30 degrees, and right and 
left lateral bending to 40 degrees, with no muscle spasm 
present.  The subsequent June 2006 VA examination showed 
forward flexion to 75 degrees, extension to 20 degrees, left 
lateral rotation to 18 degrees, right lateral rotation to 20 
degrees.  Further, after repetitive motion there was no 
discernible change in the range of motion.  These results do 
not indicate moderate limitation of motion when compared to 
normal, nor forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees.  Thus, a rating in excess of 10 
percent is not warranted during any portion of this period 
based upon limitation of motion.

The Board also reiterates that the July 2002 VA examination 
noted no muscle spasm.  Although he was found to have 
paraspinous muscle spasm in the lumbosacral spine on the June 
2006 VA medical examination, he had normal posture and gait, 
used no ambulatory aid, and had no limitation with standing 
or walking that could be observed.  In short, the spasm was 
not severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Moreover, the October 2007 VA medical 
examination specifically found no such impairment.  

In view of the foregoing, the Board finds that the veteran 
did not meet or nearly approximate the criteria for a rating 
in excess of 10 percent at any time prior to October 30, 
2007, under either former Diagnostic Code 5292 or the General 
Rating Formula for Diseases and Injuries of the Spine.

For the period from October 30, 2007, the veteran's service-
connected low back disorder has not been manifested by severe 
limitation of motion; or forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine; or severe symptoms of 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief.  In pertinent part, the October 2007 VA 
medical examination showed active forward flexion to 45 
degrees actively, and to 70 degrees passively; extension was 
to 20 degrees actively and passively; right and left lateral 
flexion to 20 degrees, actively and passively; and right and 
left lateral rotation to 30 degrees, actively and passively.  
Further, it was noted that pain began at 45 degrees of 
forward flexion; at 10 degrees of extension; at 20 degrees of 
right and left lateral flexion; and at 20 degrees of right 
and left lateral rotation.  There was no additional loss of 
motion with repetition due to any weakness, excess 
fatigability, or incoordination.  Thus, he does not have 
severe limitation of motion when compared to normal, nor 
forward flexion of the thoracolumbar spine 30 degrees or 
less.  In addition, the examiner specifically stated that 
there was no thoracolumbar ankylosis.

In view of the foregoing, the Board finds that the veteran 
did not at any time meet or nearly approximate the criteria 
for a rating in excess of 20 percent as of and since October 
30, 2007, under either former Diagnostic Code 5292 or the 
General Rating Formula for Diseases and Injuries of the 
Spine.

The Board also finds that the veteran is not entitled to 
higher evaluations during any portion of the pertinent period 
under former Diagnostic Code 5293.  In pertinent part, X-rays 
taken of the lumbar spine in August 2007 showed the 
alignment, bone density, vertebral body heights and 
intervertebral disc spaces were normal.  Overall impression 
was of only minimal degenerative changes in the lumbar spine.  

Regarding the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, both the June 2006 and 
October 2007 VA medical examinations found that the veteran 
did not experience incapacitating episodes as defined by VA 
regulations.  As such, this criteria is not for application 
in the instant case.   

III.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the veteran's 
aforementioned appellate claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits 
sought on appeal must be denied.


ORDER

Entitlement to an increased rating for residuals of a 
fracture of the distal third of the left tibia and fibula, 
postoperative compartment fasciotomy of the left leg with 1/2-
inch shortening, currently evaluated as 20 percent disabling, 
is denied.

Entitlement to an initial rating in excess of 10 percent for 
low back disorder prior to October 30, 2007, and to a rating 
in excess of 20 percent therefrom, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


